DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species 1 (shown in Fig. 10) of Species Group II (shown in Fig. 16) in a response to restriction requirements filed 10/11/22 is acknowledged. 
Together with the response, Applicant added Claims 20-21.
Applicant stated that Claims 1, 2, 4-8, 11-13, and 20-21 are read on the elected invention.

Status of Claims
Claims 3, 9-10, and 14-19 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1-2, 4-8, 11-13, and 20-21 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a first transistor being electrically connected between the second wiring and a first memory block” and “the second transistor being electrically connected between the second wiring and a second memory block”, as Claim 1 recites. If first and second transistors are transistors Tr(35), current figures of the application (for example, Fig. 3) show that a second wiring (such as one of D0/D1/D2) is connected between a transistor Tr(35) and a memory block disposed in a memory MCA.
“the third transistor being electrically connected between the second wiring and a third memory block” and “the fourth transistor being electrically connected between the second wiring and a fourth memory block”, as Claim 2 recites.
“the sixth transistor being electrically connected between the third wiring and a sixth memory block” and “the seven transistor being electrically connected between the third wiring and a seventh memory block”, as Claim 4 recites.
“No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification and Abstract
Specification and Abstract of the application are objected to because of the following informalities:
Abstract and paragraph 0025 of the published application contradict to paragraph 0003 and drawings of the application: Abstract and paragraph 0025 state that a transistor is connected between a wiring and a memory block, but paragraph 0003 and figures of the application teach (show) that a wiring is disposed between a transistor and a memory block.
Abstract and paragraph 0025 of the published application are objected to since they recite that a second transistor is connected to the second memory block with the same second wiring which is used for connecting a first transistor to the first memory block. However, other paragraphs of the application, as well as drawings of the application to not support this recitation, since they teach that different wirings are used for connections to different memory blocks to different transistors (being either different T35 or one T35 and another T37: see Fig. 1 and paragraphs 0035-0047).
Appropriate corrections/clarifications are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-8, 11-13, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites (lines 11-12): “a first transistor disposed on the semiconductor substrate, the first transistor being electrically connected between the second wiring and a first memory block”. The recitation is unclear for two reasons. First, transistors Tr(35) and Tr(37) of the current application have active regions (e.g., source and drain regions) disposed in the semiconductor substrate and gates disposed on the substrate (paragraphs 0058-0061 of the published application), and, accordingly, none of these transistors, as a whole, is disposed on the substrate. Second, none of these transistors is connected between a second wiring (disposed above the substrate, in according to line 8 of Claim 1) and a memory block, since the second wiring is obviously disposed above the transistor, partially disposed in the substrate (and as is shown in drawings and paragraph 0003 of the published application) 
Appropriate correction is required to clarify the claim language.
For this Office Action, the recitation of lines 11-12 was interpreted as: “a first transistor with an active region disposed in the semiconductor substrate, the first transistor being electrically connected with the first memory block via the second wiring”.
In re Claim 1: Claim 1 recites (lines 14-15): “the second transistor being electrically connected between the second wiring and a second memory block”. The recitation is unclear, since it is not taught by the specification, except of the Abstract and paragraph 0025 that are objected earlier. Fig. 1 and paragraphs 0035-0047 clearly shown and teach that different peripheral transistors (T35 or T37) corresponding to different memory blocks (BLK) 34 (in Fig. 1) are connected to these different memory blocks by different wirings.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 1 was interpreted in accordance with the overall application (including Fig. 1 and its description in the specification) as: “the second transistor being electrically connected to a second memory block by a third wiring”.
In re Claim 1: Claim 1 recites (lines 17-18): “the first contact is disposed between the first transistor and the second transistor in the second direction”. The recitation is unclear, since Claim 1 recites (lines 4-5) that a plurality of memory blocks are arranged in a second direction, which, in accordance with the current application, is one of horizontal directions (X or Y) as shown in Figs. 3 or 16, while all contacts of the current application (including C1, C2, C4, CC – as shown in Figs. 3 and 16) are disposed in direction Z, and, accordingly, none of these contacts can be disposed in the second direction. Moreover, contacts associated with transistors T35 and T37 are attached to corresponding transistors and are not disposed between transistors.
Appropriate correction is required to clarify the claim language.
For this Office Action, since examiner found no rational explanation of disposition of the first contact, the above limitation is omitted from consideration.
In re Claim 2: Claim 2 contains limitations similar to those of Claim 1 that are rejected under 35 U.S.C. 112(b), but directed to a third and fourth transistors. 
Appropriate corrections are required.
For this Office Action, these limitations were interpreted in the same manner as described for Claim 1, such as only gates of the transistors are above the substrate, that fourth and fifth wirings connect, respectively, the third and fourth transistors to the third and fourth memory blocks, while the recitation of the first contact being disposed between the third transistor and the fourth transistor in the second direction was omitted from consideration.
In re Claim 4: Claim 4 contains limitations similar to those of Claim 1 that are rejected under 35 U.S.C. 112(b), but directed to sixth and seventh transistors.
Appropriate corrections are required.
For this Office Action, these limitations were interpreted in the same manner as described for Claim 1, e.g., only gates of the transistors are above the substrates, the forth wiring is connected between the sixth transistor and a sixth memory block, while a fifth wiring is connected between the seventh transistor and a seventh memory block, and a limitation of the disposition of the third contact between the transistors is omitted from considerations.
In re Claim 4: Lines 6-8 of Claim 4 recite: “a third contact electrically connected between the first wiring and the third wiring, the third contact having a position different from a position of the first contact in the second direction”, and lines 9-10 recite: “the sixth transistor being electrically connected between the third wiring and a sixth memory block”. The last limitation was interpreted, as is obvious from the previous rejection of Claim 4, e.g.: “the sixth transistor being electrically connected to a sixth memory block by the fourth wiring” (because Claim 1, as interpreted, recites first, second, and third wirings).
Although the current application teaches (Fig. 8) a third contact C1 (or C2) electrically connected between the first wiring (one of m0a) and a fourth wiring (one of d0), the first wiring (per Claim 1, on which Claim 4 depends) is connected to the first memory block, and the current application does not teach that the first wiring is connected to both, first and sixth memory blocks. However, if the fourth wiring would be connected to the sixth memory block, the first wiring would be connected to the first and sixth memory blocks, which contradicts to the disclosure of the application (as described earlier).
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of lines 6-8 was omitted from consideration.
In re Claim 5: Claim 5, dependent on Claims 1 and 4, recites: “second wiring” and “third wiring”. In view of the interpretations of Claims 1 and 4, for this Office Action, the “second wiring” of Claim 5 was interpreted as: “third wiring” and “third wiring” was interpreted as: “forth wiring”. 
In re Claim 6: Claim 6 recites (line 2): “the memory block”. The recitation is rejected for the lack of antecedent bases, since Claim 6 depends on Claim 1, and Claim 1 does not recite “a memory block”, but recites a plurality of memory blocks, and it is unclear, which memory block is cited with article “the”.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “one memory block of the plurality”.
In re Claim 6: Claim 6 recites (lines 6-7): “a plurality of gate insulating layers disposed between the plurality of conductive layers and the plurality of semiconductor layers, respectively”. The recitation is unclear, since a position of each gate insulating layer is uncertain – a gate insulating layer, based on Claim 6, may be disposed between all plurality of conductive layers and one semiconductor layer, or between all plurality of semiconductor layers and one conductive layer, or between one conductive layer and one semiconductor layer.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “a plurality of gate insulating layers, one gate insulating layer disposed between a corresponding semiconductor layer of the plurality of semiconductor layers and a corresponding conductive layer of the plurality of conductive layers”.
In re Claim 21: Claim 21 is rejected for the same reason that is cited for Claim 1, but with respect to the eighth transistor, due to disposition of the eight transistor on the semiconductor substrate, and for this Office Action, the above recitation was interpreted in the same manner as the first and second transistors of Claim 1 were interpreted.
In re Claims 7-8, 11-13, and 20: Claims 7-8, 11-13, and 20 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as the claims are understood, Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2020/0152573). 
In re Claim 1, Oh teaches a semiconductor memory device (Abstract) comprising:
a semiconductor substrate 10 (Fig. 5, paragraph 0046);
a plurality of memory blocks MB (Fig. 5, paragraph 0047) spaced from the semiconductor substrate 10 in a first direction FD intersecting with a surface of the semiconductor substrate 10, the plurality of memory blocks MB being arranged in a second direction SD intersecting with the first direction FD;
a first wiring – a right bit line BL (Fig. 5, paragraph 0025) - that is farther from the semiconductor substrate 10 than the plurality of memory blocks MB in the first direction FD;
a second wiring – one of a plurality of 21D, right 21D, for example (Fig. 5, paragraph 0050) that is closer to the semiconductor substrate 10 than the plurality of memory blocks MB in the first direction FD;
a first contact 41 (Fig. 5, paragraph 0069) electrically connected between the first wiring - right BL - and the second wiring – one of a plurality of 21D;
a first transistor – right TR (Fig. 5, paragraphs 0048-0052) disposed on the semiconductor substrate 10, the first transistor being electrically connected between the second wiring 21D, right, and a first memory block MP, right (Fig. 5) among the plurality of memory blocks; and
a second transistor – another TR (Fig. 5, paragraphs 0048-0052) disposed on the semiconductor substrate 10, the second transistor being electrically connected by the second wiring (e.g., “by a third wiring”, in accordance with the claim interpretation) “to” (in accordance with the claim interpretation) a second memory block (all memory blocks are commonly created as identical, and since Oh does not teach that memory blocks differ from each other, each memory block of the plurality of memory blocks has a similar connection to a corresponding logic transistor TR (paragraphs 0050-0052), wherein
the first contact is disposed between the first transistor and the second transistor in the second direction (in accordance with the claim interpretation, this limitation is omitted from consideration).
In re Claim 6, Oh teaches the semiconductor memory device of Claim 1 as cited above, wherein the memory block includes (Fig. 5):
a plurality of conductive layers 32A (paragraph 00578) arranged in the first direction, FD,
a plurality of semiconductor layers CH (paragraphs 0057-0059) extending in the first direction and opposed to the plurality of conductive layers 32A, respectively; and
a plurality of gate insulating layers 34 (paragraph 0058) between the plurality of conductive layers and the plurality of semiconductor layers respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh. 
In re Claim 2, Oh teaches the semiconductor memory device of Claim 1 as cited above and further comprising (Fig. 5)
a third transistor TR (paragraphs 0048-0052) disposed on the semiconductor substrate 10, the third transistor TR being electrically connected between the second wiring and a third memory block among the plurality of memory blocks (e.g., “being electrically connected by a fourth wiring to a third memory block MB”, in accordance with the claim interpretation); and
a fourth transistor TR disposed on the semiconductor substrate, the fourth transistor being electrically connected between the second wiring and a fourth memory block (e.g., “being electrically connected by a fifth wiring to a fourth memory block”, in accordance with the claim interpretation, e.g., for the structure having more than three memory blocks - as shown in Fig. 8) among the plurality of memory blocks – although a connection of the fourth transistor is not shown in the drawings and is not cited by the specification, this connection is obvious since all memory blocks have similar connections to peripheral circuit transistors, wherein
the first contact is disposed between the third transistor and the fourth transistor in the second direction (this limitation is not considered, based on the claim interpretation).
In re Claim 4, Oh teaches the semiconductor memory device of Claim 1 as cited above and further comprising (Fig. 5 and Fig. 8):
a fourth wiring 21D (as one of multiple wirings 21D, with only one shown in Fig. 5, paragraphs 0048-0052) that is closer to the semiconductor substrate 10 than the plurality of memory blocks MB in the first direction FD, the fourth wiring 21D having a position different from a position of the second wiring 21D in the second direction SD (obviously, since it is connected, as is shown below to a sixth memory block which is shifted in the second direction from the first and second memory blocks);
a third contact electrically connected between the first wiring and the third wiring, the third contact having a position different from a position of the first contact in the second direction (in accordance with the claim interpretation, this limitation is omitted from consideration);
a sixth transistor TR disposed on the semiconductor substrate 10, the sixth transistor TR being electrically connected between the fourth wiring and a sixth memory block among the plurality of memory blocks (e.g., “the sixth transistor being electrically connected by the fourth wiring to a sixth memory block”, in accordance with the claim interpretation, which is an obvious connection for the device having six memory blocks, as in Fig. 8); and
a seventh transistor TR disposed on the semiconductor substrate, the seventh transistor being electrically connected between the third wiring and a seventh memory block among the plurality of memory blocks (e.g., in accordance with the claim interpretation, “a seventh transistor disposed on the semiconductor substrate, the seventh transistor being electrically connected to a seventh memory block by a fifth wiring” if the device has more than three memory blocks MB explicitly shown in Fig. 5 and more than six memory blocks shown in Fig. 8), wherein
the third contact is disposed between the sixth transistor and the seventh transistor in the second direction (this limitation is omitted from consideration, in accordance with the claim interpretation).
Note that although Oh does not explicitly teach that a number of memory blocks is more than six, one of ordinary skill in the art may create as many memory blocks as the design requires, and the number may be higher than 10, for example. However, in accordance with the MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Accordingly, recitation of the seventh transistor and the seventh memory block does not make the claim patentable.
In re Claim 5, Oh teaches the semiconductor memory device of Claim 4 as cited above, wherein the third and fourth wirings are connected to the second and sixth memory blocks, accordingly (as shown for Claims 1 and 4). 
Oh further teaches (Fig. 5) that the second wiring (connected to the first memory block MP – which is the first from the right in Fig. 5) and the third wiring (connected to the second memory block MB – which is second from the right in Fig. 5) are arranged in the second direction SD.
Oh does not explicitly teach that the fourth wiring (connected to the sixth memory block) and the second wiring are arranged in the second direction, since Oh does not explicitly show wirings for the structure comprising more than three memory blocks (such as for Fig. 8).
However, it would have been obvious for one of ordinary skill in the art before filing the application creating the memory with any number of memory blocks, if desirable, and to arrange all wirings connected to different memory blocks in the same direction, for the manufacturing simplicity, including arranging the third and the fourth wirings in the second direction.
In re Claim 12, Oh teaches the semiconductor memory device of Claim 1 as cited above, wherein (Fig. 5)
the first wiring BL extends in the second direction, SD;
the second wiring 21D extends in the second direction, SD;
a width of the first wiring in a third direction intersecting with the first direction and the second direction exists, and a width of the second wiring in the third direction exists, obviously.
Oh does not teach that the width of the first wiring in the third direction is greater than a width of the second wiring in the third direction. Accordingly, one of ordinary skill in the art may create a width of the first wiring in the third direction greater, smaller, or equal to the width of the second wiring, based on a designer choice. However, in accordance with MPEP 2144.04.IV. A, a ratio of dimensions is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

As far as the claims are understood, Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Park et al. (US 2015/0303209). 
In re Claim 7, Oh teaches the semiconductor memory device of Claim 1 as cited above, including the first wiring and the first contact, but does not teach that the first wiring has a connecting surface connected to the first contact via one or a plurality of conductive members.
Park teaches (Fig. 2B) a first wiring BL1 (paragraph 0043) has a connecting surface (as a bottom surface) connected to a first contact via C1 (paragraph 0054) via a conductive member B1 (paragraph 0054).
Oh and Park teach analogous art directed to three-dimensional memories comprising a memory block disposed above a peripheral circuit with transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of the Park device, since they are from the same field of endeavor, and Park created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Park device by substituting its first contact directly contacting the first wiring with a contact contacting the first wiring via a conductive member (per Park), if such contact structure is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 8, Oh teaches the semiconductor memory device of Claim 1 as cited above, including the second wiring, obviously, having a connected surface, is connected to the first contact.
Oh does not teach that the connecting surface of the second wiring is connected to the first contact via one or a plurality of conductive members.
Park teaches (Fig. 2B) that a connecting surface (e.g., a top surface) of a first wiring L1 (paragraph 0053) is connected to a first contact C1 (paragraph 0054) via two conductive members A1 and P1 (paragraph 0054).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Park device by substituting its first contact directly contacting the second wiring with a contact contacting the second wiring via two conductive members (per Park), if such contact structure is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results

As far as the claims are understood, Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Nakamura et al. (US 6,329,681). 
In re Claims 11 and 13, Oh teaches the semiconductor memory device of Claim 1 as cited device, including the first (top) and second (bottom) wirings.
Oh does not teach that the first wiring has a resistance value per unit length smaller than a resistance value per unit length of the second wiring, since Oh does not teach any material for the first and second wirings (as Claim 11 requires). And Oh does not teach that the first wiring is made from aluminum or coper and the second wiring is made from tungsten (as Claim 13 requires).
Nakamura teaches (Fig. 4) a semiconductor device comprising first (top) wirings 31b made from aluminum (column 25 line 60) and second (bottom) wirings 18c made from tungsten (column 23 line 29), which inherently provide such property as the first wiring having a smaller resistance value per unit length than the second wirings.
Oh and Nakamura teach analogous art directed to three-dimensional memories comprising lower wirings and upper wirings as second and first wirings, respectively, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of the Nakamura device, since devices are from the same field of endeavor, and Nakamura created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by substituting first wirings made from an unknown material with wirings made from aluminum and substituting second wirings made from an unknown material with wirings made from tungsten (per Nakamura), creating by that the first wirings with a lower resistivity than the second wirings, in order to enable such part of the device as wirings material. 

As far as the claims are understood, Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Utsumi et al. (US 2020/0126622). 
In re Claim 20, Oh teaches the semiconductor memory device of Claim 6 as cited above. 
Oh further teaches the device, comprising (Fig. 5):
a third region including the plurality of semiconductor layers CH (paragraphs 0057-0059), wherein at least a part of the first wirings – such as bit lines BL is disposed in the third region.
Oh does not explicitly teach a fourth region arranged with the third region in a third direction intersecting with the first direction and the second direction, since Oh does not show a cross-sectional view of the device in the third direction, TD. Although teaching conductive lines as word lines, Oh does not mention any contacts to the word lines and does not mention a stepped region in which such contacts are created. One of ordinary skill in the art before filing the application may suggest that such contact region in the Oh device shall be created (or is created, but not shown) in the third direction.
Utsumi teaches (Fig. 15) a memory device comprising a third region comprising a plurality of semiconductor channel regions 120 (shown in Fig. 5, paragraphs 0070) and a plurality of bit lines BL (paragraph 0046), wherein the third region is arranged with a fourth region HU’ (paragraph 65) in a certain direction.
Oh and Utsumi teach analogous art directed to three-dimensional memories, in which memory blocks are disposed above a peripheral circuit, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying or understanding the Oh device in view of the Utsumi device, since they are from the same field of endeavor, and Utsumi created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to understand that the Oh device shall have a stepped region (as a fourth region) in which contacts to conductive layers are created. Since the fourth region is not shown in the Oh drawings providing various views in the first and second directions, to suggest that the region is created in the third direction (not shown in the cross-sectional view), intersecting the first and second directions, and that this fourth region is arranged with the third region in the third direction, since without such fourth/contact region the Oh device would not operate. 
In re Claim 21, Oh teaches the semiconductor memory device of Claim 6 as cited above. 
Oh further teaches that the memory device comprises (Fig. 5):
a third region including the plurality of semiconductor layers CH (paragraphs 0057-0059), wherein at least a part of the first wirings – such as bit lines BL is disposed in the third region; and
an eighth transistor TR disposed on the semiconductor substrate (e.g., “an eight transistor TR which active region is disposed within the semiconductor substrate”, in accordance with the claim interpretation, - similar to the first transistor TR), the eighth transistor being electrically connected to the first memory block via the first wiring and the second wiring (e.g., “the eight transistor being electrically connected to an eight memory block via one wiring disposed under the eight memory block and one wiring disposed above the eight memory block”, in accordance with the claim interpretation), wherein the eighth transistor is disposed in the third region (e.g., under the memory blocks). 
Note that although Oh does not explicitly teach that a number of memory blocks is more than six (shown in Fig. 8), one of ordinary skill in the art may create as many memory blocks as he/she wishes, and the number may be equal to eight or higher, when desirable. However, any number greater than is shown in a prior art device, may not be patentable: In accordance with the MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Oh does not teach a fourth region arranged with the third region in a third direction intersecting with the first direction and the second direction since Oh does not show a cross-sectional view of the device in the third direction, TD. Although Oh teaches conductive lines as word lines, Oh does not mention any contacts to the word lines and does not mention a stepped region in which such contacts are created. One of ordinary skill in the art before filing the application may suggest that such contact region in the Oh device shall be created in the third direction.
Utsumi teaches (Fig. 15) a memory device comprising a third region comprising a plurality of semiconductor channel regions 120 (shown in Fig. 5, paragraphs 0070) and a plurality of bit lines BL (paragraph 0046), wherein the third region is arranged with a fourth region HU’ (paragraph 65) in a certain direction.
It would have been obvious for one of ordinary skill in the art before filing the application to understand that the Oh device shall have a stepped region (as a fourth region) in which contacts to conductive layers are created. Since the fourth region is not shown in the Oh drawings providing various views in the first and second directions, to suggest that the region is created in the third direction (not shown in the cross-sectional view), intersecting the first and second directions, and that this fourth region is arranged with the third region in the third direction, since without such fourth/contact region the Oh device would not operate. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/18/22